Name: Commission Regulation (EC) No 2729/95 of 27 November 1995 on the natural alcoholic strength by volume of Prosecco di Conegliano Valdobbiadene and ' Prosecco del Montello e dei Colli Asolani' produced during the 1995/96 wine year and on the minimum total alcoholic strength by volume of the cuvÃ ©es used to produce them
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar;  marketing;  food technology;  European Union law
 Date Published: nan

 28 . 11 . 95 Ã Ã Ã  Ã  Official Journal of the European Communities No L 284/5 COMMISSION REGULATION (EC) No 2729/95 of 27 November 1995 on the natural alcoholic strength by volume of Prosecco di Conegliano Valdobbiadene and 'Prosecco del Montello e dei Colli Asolani' produced during the 1995/96 wine year and on the minimum total alcoholic strength by volume of the cuvees used to produce them THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to / quality wines produced in specified regions ('), as last amended by Regulation (EEC) No 3896/91 (2), and in particular Articles 7 (2) and 8 (4) thereof, Whereas Article 7 (2) of Regulation (EEC) No 823/87 allows for derogations to be granted in regard to the minimum alcoholic strength by volume laid down in the Member States for quality wines psr ; whereas the second subparagraph of Article 12 ( 1 ) of Council Regulation (EEC) No 2332/92 f), as last amended by Regulation (EC) No 1 547/95 (4), on sparkling wines produced in the Community as defined in point 15 of Annex I to Council Regulation (EEC) No 822/87 0, as last amended by Regu ­ lation (EC) No 1 544/95 f'), provides that cuvees intended for the preparation of certain quality sparkling wines psr, the designation of which refers to a variety of vine, may have a total alcoholic strength by volume below that stipulated ; Whereas weather conditions in the 1995/96 wine year were particularly damaging to the Prosecco vine variety in wine-growing zone C II ; whereas, as a result, the cuvees for the production of quality sparkling wines psr made from grapes of this variety do not reach the minimum total alcoholic strength by volume of 9 % vol specified in the first subparagraph of Article 12 ( 1 ) of Regulation (EEC) No 2332/92 ; whereas, in order to prevent serious losses to the producers in question, a lower minimum total alcoholic strength by volume should be fixed for cuvees for the wine year in question and the Member State concerned should be allowed to fix a minimum natural alcoholic strength by volume lower than that laid down in Article 7 (2) of Regulation (EEC) No 823/87 for the quality sparkling wines psr produced from them ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 For production in the 1995/96 wine year :  the minimum natural alcoholic strength by volume of the quality sparkling wine psr 'Prosecco di Conegliano Valdobbiadene', including wine of the subdesignation 'Superiore di Cartizze', and of the quality sparkling wine psr 'Prosecco del Montello e dei Colli Asolani' may, by way of derogation from Article 7 (2) of Regu ­ lation (EEC) No 823/87 be set by Italy at a level lower than 9,5 % vol but not lower than 8,5 % vol ,  the minimum total alcoholic strength by volume of the cuvees for the production of the said quality spar ­ kling wines psr is hereby fixed at 8,5 % vol . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 59. (2) OJ No L 368, 31 . 12. 1991 , p. 3 . (3) OJ No L 231 , 13 . 8 . 1992, p. 1 . (4) OJ No L 148, 30 . 6. 1995, p. 35. 0 OJ No L 84, 27. 3 . 1987, p. 1 . (6) OJ No L 148 , 30. 6. 1995, p. 31 .